Warren E. Burger: Number 37, Hadley against the Junior College District. We'll wait for two minutes here Mr. Achtenberg. Mr. Achtenberg you may proceed.
Irving Achtenberg: Mr. Chief Justice and may it please the Court. This is a voting rights case. This case originated in the trial court in Missouri by a petition filed by residents in a junior college district to a state junior college district in two counts. The first count, the plaintiffs sought to question the right of the trustees of the junior college to locate a college site in a suburban area rather than locating it closer to the center of population of the community. In the second count and the only count which is before this Court, the plaintiffs raised the question of the constitutional permissibility of the Missouri statutory formula for selection of junior college trustees. The trial court dismissed most counts for failure to state a cause of action; plaintiffs dismissed their count with regard to site location and took the appeal to the Missouri Supreme Court on the constitutional question raised as to trustee selection. The Missouri Supreme Court sustained the trial court citing the Sailors case of this Court as support for its position in distinguishing the case from the Avery case decided by this Court. The plaintiffs have appealed to this Court. The issue is a relatively simple one and it is thus the “one man, one vote” doctrine an application of the Equal Protection Clause of the Fourteenth Amendment prevent or is it violated by the Missouri peculiar statutory provision for the selection of state junior college trustees from election districts within the junior college district. If I may, I think the issue might be broken into two sub-issues. First of all, does the “one man, one vote” doctrine apply to school districts such as the one here. Secondly, if as the appellants met the doctrine does apply, then thus the Missouri statutory provision constitute invidious discrimination and is it violative of the principle. The appellants believe that that -- believe that the doctrine does apply and we believe that the Missouri statutory provisions not only permit but in fact compel by statutory formula that there'd be invidious discrimination by residents of voters and that that discrimination is directed in only one direction and favors the suburban or the small component school district voters as against the voters in the large central city district. The facts are presented or rather the facts present the issue with almost (Inaudible) simplicity. Under Missouri statutes, a junior college district may be formed by the voters of a group of adjacent school districts simply by their majority vote. They may form a junior college, a state junior college district which then has as its boundaries the outer boundaries of the component school districts. Now at this point, the school districts as such cease to have any role to play in the functioning of the junior college district. By the formula, they simply become election districts thereafter for the election of junior college districts and of course the junior college boundaries are co-terminus with the boundaries of the school districts.
Potter Stewart: Mr. Achtenberg who takes the lead in the formation of the coalition of these school districts in order to form a junior college district, how does that work?
Irving Achtenberg: Well, I suppose Mr. Justice that it occurs at most citizen action occurs, I suppose groups get together and talk to their legislators or --
Potter Stewart: The legislators don't have anything to do with it.
Irving Achtenberg: -- or rather in this case a petition --
Potter Stewart: The legislators as I understand it don't have anything to do with it, would it now that they have passed this authorizing law, isn't it correct?
Irving Achtenberg: That's correct, yes sir. The -- it's by a petition and then by a vote of the people.
Potter Stewart: Petition of a certain X percentage of all the people that put up -- put the issue on the ballot, is that it?
Irving Achtenberg: That's correct, yes sir.
Potter Stewart: But who is it who selects the -- that the proposed schools that they -- proposed junior college district shall be these seven counties for example. They're probably not important in this case although I think that's not -- that it may be of some importance to make out of the purpose of this.
Irving Achtenberg: The statute provides and I'll read it whenever a petition is signed by voters in each component school district within a proposed junior college district equal number to 5% of the number of votes cast for the direct to receiving the greatest number of votes within each component school district at the last proceeding school action, in each school district at which a director was elected is presented to the State Board of Education praying the junior college district be organized for the purpose of offering junior college, 13th and 14th year courses. And the State Board of Education determines that the area proposed to be included within the districts meets the standards established by it under the provision of Sections 178, 770, the 890 each or an election held with the proposed -- within the proposed district, to vote under the proposed to elect trustees.
Potter Stewart: The legislature does not impose any limitation upon how many school district shall coalesce to form a (Voice Overlap) --
Irving Achtenberg: It does not sir.
Potter Stewart: And nor any minimum number --
Irving Achtenberg: That's correct.
Potter Stewart: Is that correct?
Irving Achtenberg: Yes sir.
Potter Stewart: And so as a matter of voluntarily getting the other of a number of school districts in order to form a junior college district with the 5% of the vote in each school district and the -- somebody obviously has to take the leadership in proposing the size and contours of the proposed junior college district and as I understand the statute, it doesn't provide who shall take the leadership, this is citizen leadership.
Irving Achtenberg: It would be simply citizen action by voluntary citizen's groups --
Potter Stewart: Right.
Irving Achtenberg: -- who simply get together and decide that it would be an advantage to the community to have a state junior college district (Voice Overlap) --
Potter Stewart: Do a community made up of several school districts and I suppose as an incentive, I suppose typically, if this one is typical, it's a core metropolitan school district plus some satellite rural or village school district --
Irving Achtenberg: That's correct,
Potter Stewart: -- isn't that it?
Irving Achtenberg: Yes sir.
Potter Stewart: And I suppose there has to be some incentive to the rural or village satellite districts to join this core area in order to form a junior college district.
Irving Achtenberg: Well, that's the assumption which I think is made in the appellee's brief, we deny it.
Potter Stewart: Well, I was wondering if it is an assumption or if it is a reality that was the purpose of my questions.
Irving Achtenberg: I think it is equally arguable that the advantages of the district or is advantageous to all the members who come in that they should come in on an equal basis. I don't think that there is any statutory or community history which indicates that the persuasion was made to the suburban districts that they would get a weighted vote by coming in or that the people within the inner city who have said, “We are told that you will not get a weighted vote.” It seems to me that that --
Potter Stewart: Well, that's what they were told by the legislature, they set up this system in fact if to use your phrase, weighted vote.
Irving Achtenberg: Well, the statute certainly does provide a weighted vote.
Potter Stewart: And it was against that background that the -- this junior college district was created.
Irving Achtenberg: Well, I can only say that I know of no factual history background to support this and I would argue that if there is such a background, it is no more constitutionally permissible then perhaps the historical development of the one legislator per county which this Court struck down in Reynolds versus Sims.
Potter Stewart: How new is this legislation, this authorizing legislation, junior college district?
Irving Achtenberg: About six years. The Kansas City (Voice Overlap) district was formed in about '64.
Potter Stewart: Thank you, I'm sorry to take this much of your time.
Irving Achtenberg: Then having formed the college district, we are now concerned with the statutory provision by which the trustees are elected and that is by uniquely Missouri formula which deals not with population but what is quote in Missouri statutes, school enumeration. In school enumeration by statute is simply the annual enumeration in a school district of those persons from the ages of six to 20. And I presume that the purpose -- well, first of all, the purpose for this enumeration is for allocation of funds to school districts. And I assume that the purpose for using enumeration in terms of the election structure in junior college district is that it is a figure which is providable in each school district whereas population figures might not be broken down by a school district. But in any event, the statute does provide that where that -- first of all, the general provision is that election of junior college trustee shall be at large with the exception however that if in that junior college district there is what we would call a component school district having a school enumeration of more than one third or less than 50% of the total school enumeration of the junior college district, then the voters of that component school district shall have one third. And since there are six trustees provided by law, they will have two of the six trustees. And in any district where a component school district has half to two-thirds of the enumeration of the total district, then the voters of that district shall vote for three of the six trustees and in the third bracket to the formula if any component school district has from two-thirds upwards of the entire junior college district then it shall have two-thirds or four. Now, in each case, the remainder of the trustees are not elected by the other component school district but by what I would call an election district formed of all the remaining school districts within the junior college district. So what we have is that the large district traditionally and in fact normally the central city district becomes one election district and the grouping of the small satellite or suburban school districts become another election district whether they be more or less in fact than the total of the central school district. Now, of course the central district would have only a third so that although the formula by automatic effect is weighted in favor of the suburban districts, you could have a situation where the suburban districts actually have a greater majority of the total school situation or the school enumeration than the central city district. As you make it clear that this is not a question of a limited vote, all voters throughout the entire district vote and the school boards themselves have no role whatsoever to play once the district is formed in the operation or the functioning of the junior college district. Now, how does it work in practice? As we have set out in our briefs and in the appendix, since this formation the Kansas City School District has had from 59 and a half to 63 and a half percent of the total enumeration of the junior college district of greater Kansas City. And yet during that period by the formula, it has always had only half or three of the six trustees.
Byron R. White: How would you give them what they deserve?
Irving Achtenberg: Well, we point out to the Court that under the statute if the court invalidates simply the sub-district or component district formula, the trustees under the remaining portion of the statute may be elected at large.
Potter Stewart: That would mean that Kansas City would have all of them, wouldn't it?
Irving Achtenberg: That has not been historically true. I think that that when the community works as a group, subordinate groups have their voice heard. The city is not homogenous. On the issue for example of minority rights, the poverty program, the blacks in the inner city. There are many people within the city itself that are against what I would think of as progressive schools so that the city, the central city is not homogenous. And in producing this elective or voters result, there are many small divergent groups which work together. And it's the process in at large election by which different groups are represented and I could illustrate that very easily in Kansas City where our city council is elected in part at large. The Negro population of Kansas City which is far less than half has one Negro Councilman at large not because of their power of their vote as a majority but because as a minority, they can exercise a voice which is heard in the combined elective process. I think the same process would work here. However, we are not I -- and this Court is not committed to telling the State of Missouri that it must leave the statute so that these trustees are elected at large. The legislature of Missouri has the right to rewrite this law and to set up election districts and there are certainly arguments for election districts so that if there are area of view points so as view points may be represented. Always say is, if such sub-election districts are established that they be equal in population so that one group in one area does not have a greater weight in proportion to his population than does the group in another area.
Potter Stewart: This is population, not school enumeration? When you say equal in population, you mean?
Irving Achtenberg: Well, for purposes of our discussion and throughout this case, we have considered that school enumeration being a segment of the population is proportionate to population. There is no evidence --
Potter Stewart: Is it in fact -- it isn't like that registered voter situation we had in --
Irving Achtenberg: I'm sorry, I didn't hear you.
Potter Stewart: Is that like the registered voter situation we had in the (Inaudible) case?
Irving Achtenberg: I would say so.
Potter Stewart: It is?
Irving Achtenberg: The statistics have not been assembled in an -- any encyclopedic way but basically the six to 20 population would tend to follow the general population.
Potter Stewart: I think we said in Burns that the registered voters might be a permissible base provided it was the substantial equivalent of a general population base.
Irving Achtenberg: That's correct.
Potter Stewart: And you're suggesting that could apply here using a school enumeration base?
Irving Achtenberg: We do sir. We say simply that if the Court proceeds on the premise which we've believed to be a fact that school enumeration is proportionate, then we are simply establishing a formula for population. And then the discriminatory formula of the bracketing moving in one direction makes it an improper population formula. On the other hand, if the appellees argue that enumeration is not proportionate to population and there is no evidence in the record to support any such position, but if they are to argue that this is a different method of calculation then its our position that there is no -- first of all, that this is not the special group that votes, the six to 20 year old is not a limited electorate such as was considered by this Court in the Kramer, the entire population votes. It simply would then be an argument that that area which has a different ratio of six to 20 year olds, all the voters in that area should have a specially weighted vote and we argue that this would be a violation of the “one man, one vote” doctrine. I would like to say expanding the facts in Missouri beyond the Kansas City School, the Junior College District that the same thing has happened throughout the state. There are nine state junior college districts, three of them do not have any district in which the fraction of formula applies so their trustees are elected at large. And the remaining six districts where the situation does pertain, we find that in five of the six, the discriminatory formula has operated so that in the statistics in our brief, we show that in five out of the six, the discrimination proceeds to the cause, to the extreme range of the violation. So that what we have is that in five out of the six, the weighting of the vote is from one and a half to one to two to one against the large component school district. Now, I'd like to summarize very quickly the functions of a junior college under Missouri law. It may sue and be sued. It may levy and collect taxes and may issue bonds, if they exercise the corporate powers of other school districts, provide instructions, set these, conduct hearings on disciplinary charges, make rules and regulations for its organization in the governing of the district, LET contracts, employ and discharge teachers, approve bills, appoint employees and define their duties and compensation as on the annexation of additional school districts to the junior college district, acquire property of a condemnation, hold a title to the property of the district, provide for its maintenance and make rules and govern the schooling of its students. Now, as to the decisional developments of the “one man, one vote” doctrine, to the point where we believe, it applies in this situation. This Court first applied the doctrine in Reynolds versus Sims to state legislatures and in Wesberry versus Sanders, that extended the doctrine or applied it to Congressional districts. And then in Avery, it extended it to courts or governing bodies of counties and certainly in the language of that decision by Justice White, the concept of local governments included not only counties but city councils and school boards. This Court had not directly faced the problem in a school district. Other courts have however. The Iowa Supreme Court in Meyer versus Board of Education held that the doctrine did apply. Tennessee District Court, Strickland versus Burns found it applicable and in Delozier versus Tyrone School Board, the Federal District Court in Pennsylvania applied the doctrine. Other courts have also applied the doctrine to cities. In fact the Missouri Supreme Court itself applied it to a city council of a city of about 500 -- 5,000 population, something less perhaps than the student population of this junior college in Armentrout versus Schooler. The Fourth Circuit in Ellis versus Baltimore, or City Council of Baltimore applied this doctrine to a city council. We believe that the constitutional principle which is enunciated by these cases is that where a governmental agency making substantial governmental decisions is elected by vote of the general electorate, each men's vote must be weighted equally and as a corp --
Potter Stewart: By what -- by virtue of what provision of the constitution?
Irving Achtenberg: The Equal Protection Clause of the Fourteenth Amendment.
Potter Stewart: Then it had nothing to do with the Sanders case, doesn't it?
Irving Achtenberg: I'm sorry sir.
Potter Stewart: That clause of the Fourteenth Amendment had nothing to do with the Wesberry case, do it?
Irving Achtenberg: The Wesberry was versed on -- was based on Article 1 but it seems that -- seems to me that whether we're relying on that provision of the constitution of the Fourteenth Amendment that the constitutional concept of the voter's rights and the equality of voter's rights is the same.
Potter Stewart: That was the reason for my question. Where in the constitution will you find that? You find that overwriting -- by that overwriting concept that apparently overrides into our Article -- the original Article 1 as well as to the 1868 Amendment in Amendment Fourteenth.
Irving Achtenberg: I would say so although this Court has seem to place the Congressional districting on Article 1 and the legislative districting and county districting on the Fourteenth Amendment seems to me that the underlying democratic constitutional principle is the same.
Potter Stewart: Well, I just want to -- where did you find that underlying concept in the constitution?
Irving Achtenberg: In both of those clauses. And I suppose the -- in the federalist papers and the constitution proceedings of the constitutional convention with which I won't quarrel to this Court.
Hugo L. Black: Would you mind telling me of -- I guess it doesn't, but the record shows anywhere what's really the cause of this fight?
Irving Achtenberg: Well, that requires me to express my opinion. It --
Hugo L. Black: I said if the record shows it all and the --
Irving Achtenberg: Well, the -- I think I can answer it this way on the record, this suit was brought by voters in the central city district or the Kansas City School District portion of the junior college district in two counts. And the first count sought to resist the decision of the Board of Trustees to locate the first junior college campus in the suburbs rather than in the central city. And I would say that implicit in the litigation is the conflict perhaps between the people who moved to the suburbs and --
Hugo L. Black: That isn't -- city in the suburb?
Irving Achtenberg: I would say so, yes sir and the existing conflict which confronts our school systems today.
Hugo L. Black: Is Missouri elect all of its school trustees?
Irving Achtenberg: Yes sir.
Hugo L. Black: College and --
Irving Achtenberg: Sir?
Hugo L. Black: -- High school?
Irving Achtenberg: I'm sorry, I didn't --
Hugo L. Black: College and high school?
Irving Achtenberg: Well, no. The -- what we call three and six direct or school districts which include most of the grade and high school and the consolidated districts, those call for election by the general electorate. The only trustees in our Missouri system which are not elected are the trustees of the state university and state college which are appointed by the Governor.
Hugo L. Black: How are they selected?
Irving Achtenberg: Appointment by the Governor.
Hugo L. Black: I presume the Governor could appoint, the law could provide for the Governor to appoint these trustees?
Irving Achtenberg: Well, Mr. Justice you asked me a question which I think is not encompassed within the issues in this case and again its my opinion and I don't think this Court has yet faced that question. There were some suggestion in Sailors that or more than a suggestion that the County Board of Education there was such a governmental agency that appointment was acceptable because this Court based its decision on that case and the fact that the selection of the trustees of the County Board by appointment from the boards of the school districts within the county was an appointment process -- I questioned whether an operating school district at the local level would -- I question from a democratic process, standpoint whether it be desirable that they be appointed.
Hugo L. Black: I'm not talking about desirable, its constitutional.
Irving Achtenberg: I don't know. This Court has not given me any guidance on that point and I don't think it's presented in this case.
Hugo L. Black: Did anybody challenge such a law --?
Irving Achtenberg: Sir?
Hugo L. Black: Did anybody challenge such a law in any of these states as providing that the Governor can appoint trustees?
Irving Achtenberg: Well, certainly in the Sailors case, this Court said that by its decision that the -- in a different type of a school district, a County Board of Education that the appointive process was acceptable. Now I see great differences between a County Board of Education where there are -- the local area school boards or boards of education and the situation here, the County Boards of Educations or a rather atrophied in -- and the vestigial type of a Governmental agency in many cases they are being abolished. They are not districts which operate school systems. And I think really Mr. Justice you're presenting the question of the legislative versus administrative question which has been presented in several of this cases. And it seems to be, it may have to be decided on a case by case basis where there is a law requiring or providing for appointment if it were to be challenged, it would have to be on the basis of, “Is there a substantial governmental function here which requires election by the people?” I do not think it's in anyway presented in this case because the statute in the determination of the legislature of Missouri, was this be an elective process.
Warren E. Burger: A great many important Government functions are performed by non-elected officials, are they not?
Irving Achtenberg: Yes sir. And I simply say that we're not faced the decision in this case as to deciding whether or not this should be an appointive or an elective office.
Warren E. Burger: And when these functions are preformed by such a point of officials, you cannot get the prefect distribution that you are -- not necessarily that you are aiming for but is involved in a district by district selection.
Irving Achtenberg: Yes sir, you're correct.
Warren E. Burger: Is that not true?
Irving Achtenberg: It is true. I'd like to take just a moment on the question of substantial Government function. The appellees speak of school districts in the context of special districts. We submit that that language is a little meaningless and in any event a school district is much closer to a city council or a county government than to the traditional concept of a special district. I would prefer to call them special youth districts, special assessment districts or special benefit districts. They have normally three characteristics. First of all, they specifically affect one area of the community. The water district, the sewer district, the levy district affects the property owners directly who are protected by that improvement. Secondly, normally the assessment, the taxing for that improvement is against that special benefited group. And thirdly, it is common for that specially benefited and specially taxed group to have the right to be the special electorate. Now, not one of these criteria exists in terms of a school district. Under the decisions of this Court in our traditional concepts of the American public school system, all the people of the community are benefited by the existence of public schools. Second of all, by Missouri law, all the citizens of the community are taxed for the schools either by the real property tax or through the personal property tax or to some extent by the state income tax. And thirdly, we have a general electorate, so that none of the criteria of the special district apply. In terms of function, I think it equally significant that we are not talking about the narrow function of a special youth district. The sewer district, you run a sewer, the water district, you want to walk or you run a water line, it's a one step operation and from then on, the function of that board whether it be elected or appointed is simply a minor matter of collection of angular assessments and maintenance of the improvement. This is a far cry from the complex problems presented in the context of the day's educational problems by our school systems. If the Court please, I will reserve the balance for rebuttal.
Potter Stewart: Could I ask you just a moment.
Irving Achtenberg: I'm sorry.
Potter Stewart: Are the policies of the local school district's circumscribed by the policies announced by State Board of Education? Are they under the control of a state board?
Irving Achtenberg: Well, to some side it extends but basically the school boards are autonomous. They make all the major decisions. There are prescribed to a limited extent by a vote of the people in terms for example of capital improvements or changes in school levies, school boards --
Potter Stewart: What about curriculum?
Irving Achtenberg: Curriculum is the decision of the trustees.
Byron R. White: And the qualifications of teachers?
Irving Achtenberg: The same.
Byron R. White: The state board doesn't prescribe the curriculum and qualification?
Irving Achtenberg: Well, as my understanding that the State Board of Education is in a sense advisory, our state laws give great power to the local school boards except for the familiar exception of arbitrary and unreasonable exercise of power. But other than that, it -- my understanding that basically the State Board is advisory, educational in aspect, forward thinking in terms of planning but it is not a step in a governmental structure. It's the -- the local boards run their schools.
Hugo L. Black: Did I understand you to say sometime ago and reading over the list of powers of these trustees, they have the power to levy taxes?
Irving Achtenberg: As subject to a vote or approval.
Hugo L. Black: Subject to what approval?
Irving Achtenberg: Vote or approve.
Hugo L. Black: Vote or approval?
Irving Achtenberg: Yes sir.
Hugo L. Black: They have to submit it to the voter?
Irving Achtenberg: That's correct, yes sir.
Warren E. Burger: Mr. Burrell.
William J. Burrell: Mr. Chief Justice, may it please the Court. I think it is important here that we go into some slight -- more detail to the type of district in junior college which we are talking about and to how is it organ -- how it is organized. Some of this has been alluded to. In the first place, there must be under this 1961, the Missouri legislature, a petition from the voters of a certain percentage of the voters of each component school district, are these component school districts generally have been furnishing elementary and secondary education to the youth in their particular district. And they must sign this petition of certain percentage of them and each component school district to form a junior college district comprising a number usually, it could be one but in practice it has been a number of component school districts. Once this petition has been signed by the proper number of voters, it has to be approved by the State Board of Education which is an appointed body, appointed by the Governor.
William J. Brennan, Jr.: You mean by that Mr. Burrell that the state board could retail the construction of the junior college district --
William J. Burrell: Mr. Justice Brennan that is correct.
William J. Brennan, Jr.: I see.
William J. Burrell: Either board could veto it.
Potter Stewart: Has the board given any standards?
William J. Burrell: Yes. The standards given to the board are three, the need which is somewhat general for the junior college in the area and whether or not there are a sufficient number of high school students and whether or not there is a tax base sufficient to support a junior college. And once the State Board of Education has approved this petition and there -- then there is an at large election in the proposed junior college -- in the entire proposed junior college district as to whether or not there should be a junior college district organized in that area. And only if a majority of all the voters in at large election approve this petition can a junior college district be organized.
Potter Stewart: There need not be a majority in each component school district, am I right?
William J. Burrell: That is correct. That is correct but there must be a majority in an at large election in the entire district. Then the state board certifies that this petition has been passed and the trustees are to be elected and there is and that is what is before the court here, a statutory formula for the election of the trustees of the junior college. And in spite of all that has been said here, all that this board does or this six member board of trustees is operate one junior college in the junior college district.
Potter Stewart: Was all this legislation passed together about six years ago?
William J. Burrell: It was all passed substantially in 1961.
Potter Stewart: Before that you didn't -- did you have any provision for junior colleges?
William J. Burrell: Before that the individual component school districts could have their own junior college just like they have their own high school.
Potter Stewart: As to one district junior college?
William J. Burrell: That's correct.
Potter Stewart: One school district junior.
William J. Burrell: And at that time and it is of, I think considerable importance, there were seven such junior colleges in Missouri where the total number of students of what -- of somewhat over 5,000.
Potter Stewart: My question -- my question was directed to the inquiry of whether or not its of any significance that this whole creation of this junior college district with by a majority referendum was against the background of this very legislative provision for your representation that's now being attack whether or not it was in other words of action and reliance so to speak. The voters against the -- that this was part in parcel of the whole system.
William J. Burrell: I'm not sure that I understand the question but I think --
Potter Stewart: I'm not sure I do either but I'm just --
William J. Burrell: If the law was passed in order to foster and encourage the development of the junior college system.
Potter Stewart: By encouraging several school districts to get together to form a junior college district.
William J. Burrell: That is correct.
Potter Stewart: And the -- those that did get together who had did so against their understanding that they would be represented, on that board, that was my question.
William J. Burrell: That is correct. And as a result of that, there are today, I think if it was at the time this brief were filed, ten junior college districts in Missouri with about 29,000 students and today there are twelve, I think with somewhat over 30,000 students and was component to covering an area of component school district of somewhere near a hundred and 20 as opposed to the seven junior colleges in seven component districts that were affected in 1961.
Hugo L. Black: It's probably not material here but as the curriculum compared with the curriculum of your state university?
William J. Burrell: I will say this that the -- and I this were to answer in part the question of Mr. Justice White, the curriculum is uniform curriculum of -- for all the junior colleges is controlled by the state board of education with the view that the -- by a statute, they must consider the admission requirements of the University of Missouri. And so that's -- this is really designed I know that a year ago, for example, in Kansas City, we could enter a charge to the students in our district was $4 to $20. Or if you took an ordinary course of fifteen hours, it was $60.00 tuition. But the students in our district could graduate and the curriculum is adjusted so that they can go from the junior college to the University of Missouri if they desire to follow tat type of program.
William J. Brennan, Jr.: Mr. Burrell, who determines the location of the junior college.
William J. Burrell: That is determined by the board of trustees.
William J. Brennan, Jr.: And is that subject to a veto of any state board?
William J. Burrell: No, it is not.
William J. Brennan, Jr.: And who determines how much it's going to cost?
William J. Burrell: Well, with respect to getting the money to build the building and require the land.
William J. Brennan, Jr.: Yes.
William J. Burrell: That would have to be normally done by a bond issue which would be voted upon by the people.
William J. Brennan, Jr.: But the design of the buildings and the amount going to be spent in their construction and all that, is that all determined by the board of trustees?
William J. Burrell: Subject to getting the money by the bond approval.
William J. Brennan, Jr.: But that's a bond approved by the voters?
William J. Burrell: That is correct. That would require actually a two-thirds vote.
William J. Brennan, Jr.: And did I understand Mr. Achtenberg to say that the real basis of the dispute here was among trustees whether the location should be in the suburbs from the central city.
William J. Burrell: I think that that is the way as -- it was -- it conceivably started. It was count one of the petition here. Was an objection to the location of the campus.
William J. Brennan, Jr.: What's the term of office of the trustee?
William J. Burrell: The term of office is six years. But there are -- they're staggered, so there're two elected each two years.
Thurgood Marshall: How about the current expenses, current running expenses?
William J. Burrell: By -- when the voters vote to organize the district they specifically authorize a levy in our district of up to ten cents for a hundred dollar evaluation in our district by the board of trustees without voter approval.
Thurgood Marshall: Well, what's the difference between that and the regular school district?
William J. Burrell: Well, there's quite a little difference -- there's quite a little difference in amount for example --
Thurgood Marshall: No, I mean as to how it's done.
William J. Burrell: I don't think that basically there is any general difference there. We -- in the junior college district, it can levy up to ten cents without voter approval. It has been authorized however, the voters have been presented that that --
Thurgood Marshall: But they all vote -- that's all into one package they agreed on.
William J. Burrell: That is correct Mr. Justice. That is one package they agreed on.
Thurgood Marshall: Well, essentially what's the difference between that and the City of Kansas City school boards as to their authority, their money, etcetera, etcetera, etcetera.
William J. Burrell: Well, the Kansas City School Board I believe is -- this is correct, it can go up to three dollars and 75 cents for a hundred dollar (Voice Overlap) --
Thurgood Marshall: So I mean, how the members pay it or the Kansas City Board --
William J. Burrell: How would the members pay -- there is a new law which just went into effect in January with the Kansas City School Board an I'm not certain about the exact provisions of it.
Thurgood Marshall: What about the old ones, were they elected or appointed?
William J. Burrell: Under the old law, if I'm not mistaken, we had two political parties select half of the board and each political party and then they were all voted on and this by -- some understanding there was never any opposition if my recollection is correct.
Thurgood Marshall: Well, the trustee board here is performing an essential governmental function, its governing, it use the authority of the state, no question about any of that.
William J. Burrell: Well, I would -- there is no question that it is an instrumentality of the state. I would suggest that it is a special purpose body with the sole function of operating a two year college.
Thurgood Marshall: Well, is there any fundamental difference between the school board that operates a two year college and the school board that operates eight year. There's no fundamental difference in the governmental structure (Voice Overlap) --
William J. Burrell: There's no fundamental difference except in degree and I suppose junior college has less impact on the entire area than the elementary and the high schools do.
Thurgood Marshall: But it's the same type of function?
William J. Burrell: Or its education, its education.
Thurgood Marshall: The same type of function as any other function?
William J. Burrell: It's same type of function, that's correct.
Thurgood Marshall: I am -- I mean I'm not trying to -- I was just trying to get in into perspective as to a regular school board. And the difference when this law was passed, you had junior colleges before?
William J. Burrell: That is correct.
Thurgood Marshall: And they were operated by whom?
William J. Burrell: They were operated by the various component by -- component school districts?
Thurgood Marshall: Like a county board and a city board or were they junior college board?
William J. Burrell: No, they were what we would call -- most of it are what we call a six member board, local school districts --
Thurgood Marshall: That's what I mean but they wouldn't be just for the junior college.
William J. Burrell: No. They would -- under the old system, they would've operated the junior college, the high school, the elementary school.
Thurgood Marshall: Thank you.
William J. Burrell: I might say here that the -- we have six trustees and the allocation is on the basis of school enumeration which has been as suggested to you, the number of persons in the component school district between the ages of six and twenty. And I think that is related to the interest of the particular component school district in the junior college program. And the formula we -- which we submit is not -- is invidious and is reasonable is that if their one component has a third of the trustees, it may select two of the six, if it has 50% it may select three, if it has two-thirds, it may select four. The remaining trustees are selected if -- from the remaining component school districts is conceivable here that you could have two component district each selecting two trustees with the remainder selected outside these two component school districts. The metropolitan junior college district is the one that is before the court at the time that this action was instituted. We had 63% of the school enumerated persons in our districts and elected three trustees at the time of these briefs, we had 59, I think at the present time, we have 57% of the total number of school enumerated persons in the entire junior college district. It is an urban, suburban rural composite; I think that was what we do have in most of our junior college systems, a combination of urban, suburban and rural areas. We have in Kansas City 8 component school districts, a 400 square miles in all embracing at least parts of 4 counties. I think that the metropolitan junior college district or junior college district in Missouri is truly a special purpose body. The court below, the Missouri Supreme Court in a six-to-one decision upholding this law held it to be or stated it is truly a special purpose unit. The dissent, there was one dissent below conceded that this is not primarily a legislative body exercising general governmental functions. The United States has filed the brief here, its amicus curiae and as stated in essence the basic function of the district is to supervise the operation and program of a two-year public education at the college level. The court below in its opinion stated, we hold that the defendant is essentially an administrative body created by the legislature for the sole and special purpose of conducting a two-year college institution. And that it is not a unit of local government having general governmental powers over the entire geographic are observed by the body. Of course that is the language that was used by this Court in Avery. Its powers are circumscribe, the taxing power and bonding power was -- it had no parties or any bond without the approval of two-third of the voters. It is under the supervision of the state board of education by statute. The statute provides that the initiation for the development of the junior college must come from the people. The statute does not organize any junior college, it merely sets forth a system whereby a junior college, a community in effect or metropolitan junior college may be formed. The statute which is the appendix on appendix 2a of the brief of appellees provides that the budgeting policies, the curriculum, the entrance requirements are all under the state board of education as to all of the junior colleges formed under this particular law. The Missouri Supreme Court below has stated and I think it is very accurate that this body has no power to do the multitude o things which a city or a county may do under this broad delegation of powers and under its inherent powers. Its duties, its authorities are essentially administrative and this certainly is language as has been used by this Court, its powers are not legislative in the classical sense. It doesn't pass laws, it doesn't have the police powers, the Government has acknowledge here that our situation is somewhat a typical in that we are not the common type of elementary and secondary school district which is common throughout the United States.
Speaker: How is its powers different from the powers of -- that were involved in the -- by the kind of board, there was a school board that was involved in the Kramer case?
William J. Burrell: I don't know that I can remember in detail there as I recall there in Kramer, they established a school district which furnished education for the entire district --
Speaker: Around the schools.
William J. Burrell: Around the schools and we run one junior college. It's a matter of degree plausibly more than in substance, however, there is some differences, there's considerable difference in the impact on the community, we are not affected by compulsory attendant school laws, it's a voluntary program insofar as entering a school is concern.
Byron R. White: Is there something in the nature of running a school or junior college district which would indicate that, say 10,000 people in school district A only have a certain vote in the junior college but 10,000 people in another district should only have half that much influence in the running of the junior college.
William J. Burrell: I wouldn't know about -- no, sir -- I do not know of any said principle of that, no.
Byron R. White: Well, is there any -- what is the state's interest in the allocating the board in a way that it -- that the statute allocates?
William J. Burrell: Oh, I think the statute starts out of course it says that first that the trustee shall be elected at large except --
Byron R. White: Except when, yeah?
William J. Burrell: Except -- and then is it except if one component school district has once third and elects two except that it has half, it elects three. So I think there is --
Byron R. White: Well, is -- I take it that at some point in that progression, the same number of people in Kansas City won't have as much influence in running the junior college as the same number of people in the inter land.
William J. Burrell: Well, there -- that would not be -- there can't be a --
Byron R. White: I'm not saying that's the -- I'm not saying that's invidious, I'm just saying that's the fact though that --
William J. Burrell: I would say that that would be a fact and it would have to be in any system where you are going to have bodies joining together and recognize boundary line, you're going to have some of that situation is going to exist like as you have pointed out if you had 57% which we have now and we're going -- we have six trustees, we either have to elect three or four if we're going to have that system. And in doing -- which ever way we go, we're going to have some disparity from perfection and apportionment.
Byron R. White: You're saying there's really nothing but just sort of an arithmetic necessity to do it this way rather than -- you don't feel that there's anything inherent in running this school district that requires this kind of malapportionment, if I could call it that way?
William J. Burrell: I would disagree with the term malapportionment --
Byron R. White: Oh, I will call it, would you say this particular method is distributing governing power?
William J. Burrell: Well, I don't think there's anything -- that it has to be this way. I don't think there's anything invidious or unreasonable about the formula.
Byron R. White: Do you think -- you think this form -- this kind of a formula is required or that it required to achieve a junior college district or that it makes it more likely that there will be junior college district.
William J. Burrell: Oh, I think very definitely.
Byron R. White: But why is that?
William J. Burrell: I think because it encourages the -- particularly the outlying area is recognized that they will have some trustees on the board.
Byron R. White: Some trustee, more than their population would entitle them to.
William J. Burrell: Well, I would hope that that would not be their motive. I don't think that -- I think for example that a larger district would recognize it would have -- if it had a third of the trustees that it would have two whereas if it was in that large election, it might not have any. I don't think that at large, well, in that large election is strict compliance with “one man, one vote.” It leaves much to be desired insofar as reasonable representation is concerned.
Speaker: I trusted (Inaudible) in forming the junior college district, the district is formed, you are (Inaudible)?
William J. Burrell: That is the way the law is established.
Speaker: Not the majority (Inaudible)
William J. Burrell: That isn't -- that is correct. That is correct. And I think essentially the members of the board are selected to run this school and to act essentially in an administrative capacity and not as a representation of the constituents in the districts from which they are elected. I think in the review that has been made here that it is quite clear that a junior college district is not a unit of local government having general governmental powers over the entire geographic areas served by the body. Now, that is the language which was used by this Court in Avery with respect to the Midland County Commissioner's Court. This junior college body is not a body having general governmental powers over an entire geographic area, again language used by this Court in Avery. It is not a representative of most of the general governing bodies of American cities, counties, towns and villages as was the Midland County Commissioner's Court held to be in the Avery decision. And I think with respect to some of our discussion as to population that we've entered into here in Sailors which involved a school board, there was a disparity of 201,000 in one district to 99 in another although concededly, while the local boards were elected, the county board was appointed. In Avery, there was a disparity of 67,000 to 414. In Dusch versus Davis which -- raised, fairly recently decided which had a residency requirement. There was a difference there of 29,000 to 33. Thank you.
Speaker: (Inaudible)
William J. Burrell: Well, I don't --
Speaker: (Inaudible)
William J. Burrell: -- at the present time in our district, we don't have any -- our apportionment is based on school enumeration, I don't -- and we have 57%, the district has of the school enumerated persons in the entire district and we select three of the six trustees. Thank you very much.
Speaker: (Inaudible)
William J. Burrell: I think that would be quite a problem to substitute something that the legislature would deem -- that would be willing to pass, it could substitute an at large throughout the entire -- throughout the -- are which of course is what the legislature didn't want to do in the first instance. It could of course require that there'd be six sub-districts of equal population, that's always certainly could be possible.
Speaker: Mr. Burrell, this law was passed I suppose before this Court decided the Virginia City case, Virginia Beach case --
William J. Burrell: That is correct.
Byron R. White: Dusch against Davis?
William J. Burrell: That is correct.
Byron R. White: And there is a formula for giving smaller districts a guarantee in smaller districts representation either of their population doesn't necessarily warranted. And it was -- and one of the reasons for the decision was to enable what was to facilitate consolidation.
William J. Burrell: That is correct.
Byron R. White: And here I suppose you could if a -- even though all the trustees were elected at large there could be residence qualifications put on one, two or three of them.
William J. Burrell: That is a possible. That is a possible plan whether or not the legislature would be able to pass for -- the law was fair and it would encourage a development of the system as it has developed is another question.
Byron R. White: Thank you.
Warren E. Burger: Thank you Mr. Burrell. Mr. DeFeo. Its beginning to emerge to us that we probably didn't need to allow as long a time that has been allowed for this case and we hope you would not use all your time and that you're friend in rebuttal will have the same thing in mind but we'll continue so you can get home tonight.
Louis C. Defeo, Jr.: I will never -- to be as brief as possible. I would direct my remarks to two factors, one, the justification for the component district system of election. And secondly, that the junior college district that we are dealing with here is not a general governing body in the sense that it's discussed in Avery. First of all, the legislative officers as I see them in electing trustees of this junior college district are three, possibly four as an alternative. One, they could be elected at large, two, they could be elected from equal arbitrarily drawn election districts and three, they can be elected from the component public school districts as in fact as the statute here.
Warren E. Burger: If they were elected at large, they are -- the first to be all was the risk that they'd all be elected from one end of the areas, is it not possible?
Louis C. Defeo, Jr.: Yes and in particular this question was brought out earlier and the counsel for the appellant said that there were a slight chance of this happening in fact but I know in Kansas City public school district, where directors were formerly elected at large that it is either four of the six or five of the six who come from the same high school attendants area. So this is what would happen we feel at an at large election which justifies the legislature and not using the at large method. Further, I think the at large method although if you can mathematically say one man's vote is equal to another dilutes minority's effectiveness in the community. This is true of the Negro population, the rural population and may be the inner city population. They could not in many cases as a practical matter elect a trustee who represented their interest. Even where there is a residence qualification, is off times the case that the persons elected are favorable to the majority grouping although they physically reside in one other -- in another area. I think that some distinction between the junior college district and public school districts in general must be made at the outset. Junior college -- public school districts directors have always been elected at large in Missouri with one exception that was recently made. In comparison junior college district directors are elected from component school districts. Furthermore which is even more critical, there is an overlapping of jurisdictions, I like to refer this to this as a federation. A junior college district is a federation, that's not strictly true but I think it reflects the essence of component public school districts joined together in forming a junior college district which has taken over a particular function that was formally operated by the public school district that is of 13th and 14th year of education. I think the component system is justified by the history of junior college education in Missouri which has been touched on already here. It is formally -- this was handled by each public school district itself and they have given up a part of their function to chart it over to the junior college district. Moreover they may, even under present laws still continue to operate junior colleges each public school district. Furthermore the method of organization manifest this federation, this simply was already been discussed adequately and I'll pass on to the next point. The system of component districts also promotes organization and I think this is probably one of the most important things as reflected by the statistics that Mr. Burrell cited that enrollment has gone from 6 to about 30,000 students. The curriculum offerings, I don't have any statistics but I know from representing the State Board of Education have developed greatly by this method of providing junior college education. Next, I would like to point as a justification for the component district system that the component school district is an established community of interest. It is not an arbitrary election district or that it is setup only for the purpose of election. The component school district is a public school district that educates children from 5 years to 16 years, from kindergarten through senior year of high school. The people in that district are accustomed to joining in a concern for education. They are concerned about their high school graduates. They have developed communication channels for the purpose of providing education in that area. Therefore it is almost a natural society, a natural unit to be represented in the junior college district and under the present method they can elect a trustee that reflects this community of interest. Furthermore, the component school district system facilitates the administration of education. School district boundary lines change very rapidly, much more rapidly than municipality boundary lines. School districts can change their boundaries in Missouri by annexation, by consolidation, by boundary change elections by reorganization and this occur almost daily throughout the state. Under the present component district system, the boundaries of the school district and this component districts change simultaneously, they are always coincident. Furthermore there is economics and facility administration in holding elections. Under the present component district system, junior college district trustees are elected at the same time as public school trustees, the component district trustees thus you avoid the necessity of two elections. Now, if we had equally divided election districts rather than components, it would be necessary in many years to have separate elections for trustees because there's a difference between the time of election of different component school districts. Furthermore, since both of these agencies, the component and the junior college are supervised by the State Board of Education in curriculum and other matters. This facilitates the State Administration of Education in preserving the component district system. I think also the component district system is valuable because these trustees directly responsible to a smaller area. It is the decentralization argument that is presented to you in the amicus brief of the Attorney General of New York. Also, it facilitates the urban, suburban, rural alliance which has already been discussed I believe in length here. I would like to move to my second point that is, that a junior college district, what we are talking about here is not a general governing body as is discussed in the Avery case. Counties, cities which have been held under the equal protection, one man, one vote rule, -- excuse me, have quasi sovereignty. They have clearly identifiable units which reflect the three branches of our Angle-Saxon government, executive, legislative and judicial. They make laws. They enforce laws. They adjudicate them. Furthermore, and I think is very critical here, general governing bodies, cities and counties have the police power. They license professions. They regulate businesses. They provide for the safety of the general public. They provide for general health. They provide for general welfare. They also provide numerous common services like police protection and fire protection. None of these things does the junior college, the District of Metropolitan, Kansas City did. They're in business for one purpose and there is education. I think the junior college district of Kansas City is much more comparable to a private incorporated college than it is to a general governing body. If we look at the enumerated powers that Mr. Achtenberg mentioned to the court earlier, the junior college district can sue so can a private college. The junior college district can issue bonds, so can a private corporation. The junior college districts employs these teachers and other persons, so does a private college. Junior college districts hold title and control property, so does a private college. Junior college district governs pupils, so does a private college. There are only two distinctions that I am able to find, the first is that the junior college district can tax and private colleges do not a taxing power. But I would --
Speaker: Well, what about the comparison between this school board and the ordinary local school board from the first grade to the twelfth.
Louis C. Defeo, Jr.: So far as taxing powers?
Speaker: No, as far as -- being a subject to the one man, one vote?
Louis C. Defeo, Jr.: Well, my first premise would be that the rule does not apply to the normal public school district but going directly to your --
Speaker: That's -- you're doing the same arguments, the normal public schools.
Louis C. Defeo, Jr.: Yes. I think this is the same thing that I -- these powers have enumerated are as the same with a public school district.
Warren E. Burger: When you talk about -- they're having a taxing power, do they really have a taxing power. They can ask the voters to levy a tax but that's merely a budget request, isn't it in effect?
Louis C. Defeo, Jr.: Yes.
Warren E. Burger: Hardly it's happening though.
Louis C. Defeo, Jr.: In the sense that it cannot be at arbitrary with themselves. They must have been on the electric (Voice Overlap) before.
Warren E. Burger: On the legislature, levy is taxes or other bodies do it. They don't have to ask the voters what they think of it.
Louis C. Defeo, Jr.: That's --
Warren E. Burger: They levy it, don't they?
Louis C. Defeo, Jr.: In normal circumstances, unless there is a referendum or something like that.
Speaker: Every year, every time they tax, every year they don't go to voters? They get (Voice Overlap) --
Louis C. Defeo, Jr.: Originally when they organize, the voters authorize ten cents. Now, if they want to exceed that, they have to hold an election, the Missouri constitution provides that you -- if you get a certain percentage of the vote, its good for up to I think four years if you just get a -- simple majority is only good for one year so you have to go back every year for an additional amount. I would further add that a private college has almost the same powers and that they are often -- receive the benefit of federal lands, state -- governmental moneys through assistance. And the only other power that I can find that is somewhat different is that a junior college district can condemn property. But this is true also of many quasi public corporations, public utilities, railroads, telephone companies, etcetera. So, basically I find the junior college district much more akin to a private incorporated college than it is to a city or county or other generally -- general governing body. Therefore, I would conclude to say that the one man, one vote rule should not be extended to include this junior college district. That it is not a general governing body as the term has been -- as I understand the term as expressed in the court's present opinions. But further that Missouri and other states should have the flexibility to innovate, to experiment, to find methods of education that are tailored to the local need in the local circumstances and this is what the component system is. Thank you.
Warren E. Burger: Thank you Mr. DeFeo. Mr. Achtenberg.
Irving Achtenberg: Mr. Chief Justice, may it please the Court. We refuse to accept and we ask this Court not to accept any argument which says that people living in the suburbs have problems different in regard to schools whether they be local -- lower level schools or high level schools. They have more problems than do the people in the cities such that this Court should justify a mathematical statutory formula which guarantees a weighted vote in favor of the suburbs. I'd like to repeat if I may --
Speaker: Is that what's done now, do you think --
Irving Achtenberg: Sir?
Speaker: Do you think if that's done now, guarantee you to --
Irving Achtenberg: Yes sir. The statutory formula with which we are dealing in effect guarantees the small component district voters, a weighted vote. The only situation, purely theoretical in which the vote would be equal would be if the large component school district has exactly one third or exactly 50% or exactly two thirds. The minute its -- it falls to one side or the other of that exact one vote, it then becomes a prejudicial formula which moves in the direction of prejudice of the large component school district. Because you start with the third and if you have exactly a third, you get one third of the votes. You're from one third to a half, you still get a third. You must proceed to the exactitude of a half to get what you're entitled to as half. And the minute you pass over that then you become -- again discriminated against until you reach the exact mathematical point of two thirds. Now, no place in the evidence and no place in the arguments is any rational distinction given for the need to have such a weighted voting formula. The argument is made and it was heard before in the legislative redistricting cases that the -- in that case, it was the rural minority, in this case, it's the suburban minority needs protection. What we think should be said is that all minorities need to have a vote in proportion to their voting strength and we say that this formula denies that. It favors one group whether it be a minority or in some situations a majority. It gives that one group a vote weighted against its actual population strength.
Hugo L. Black: What formula would avoid that?
Irving Achtenberg: Sir?
Hugo L. Black: What formula would avoid that?
Irving Achtenberg: Well, the Kansas City school system has been mentioned, at least this Kansas school district, the component district involved here. And it now has a formula which does avoid that and it's relatively simple. It elects six trustees from sub districts or six directors as they call it. And by the statute, those districts must be of equal population and then it elects three at large. The proposal of -- or rather the formula mentioned by Justice White in the Davis versus Dusch is another which would give representation. I say frankly that in a large election would probably do the same thing because of the diverse small interest group reacting in terms --
Hugo L. Black: At large election, did you say?
Irving Achtenberg: Sir?
Hugo L. Black: Did you say an at large election?
Irving Achtenberg: Yes sir.
Hugo L. Black: From where?
Irving Achtenberg: Sir?
Hugo L. Black: Trustees to be from where, anywhere in the whole district?
Irving Achtenberg: Well, I'm simply giving several alternatives with the emotions developed in school district problems. I think -- if we're thinking of wisdom whether than -- rather than constitutionality that perhaps either the district selection from equal population districts or the Davis versus Dusch formula would be more responsive to the wishes or to -- would more clearly express the wishes of people in terms of school problems. I think it should be clear that there are two issues not presented in this case. We're not talking about whether or not this board may be appointive or elective. The statute and the legislature have decided that this is a governmental body affecting the public interest to the point they felt it should be an elective board. We simply don't have the question in Sailors. Secondly, we don't have the question of a limited electorate as there was in Kramer because here, again the legislature saw fit to have a vote by all qualified voters in the entire district.
Potter Stewart: Are these trustees paid offices or unpaid?
Irving Achtenberg: That -- I'm told not.
Potter Stewart: Told that they're unpaid?
Irving Achtenberg: Yes sir.
Potter Stewart: And they're non-partisan, I suppose that that is --
Irving Achtenberg: Yes sir.
Potter Stewart: -- so far as party, partisanship goes.
Irving Achtenberg: That's correct, simply by petition without a party identification. I'd like to conclude with our thinking in terms of the importance of schools and in that context, the junior college has the same powers as any public school in Missouri. It has three campuses. It has all the myriad problems confronting schools today and I submit that schools involve more tensions, more strife and more controversy than the county court involved in Avery versus Midland. The statistics obligingly furnished by the Solicitor General and his brief in this case indicate that the school boards are the most numerous of all forms of local government. They're over 21,000 school districts in this country and they constitute over one fourth of all local governmental units and about 10% of those elect from districts. About one half of all local governmental expenditures go for education. Now, these are quantitative figures but it seems to me that in the qualitative aspect, the qualitative impact of school operations, of public school operations on our governmental concerns. And in that respect that the concerns of citizens for the functioning of their schools is clearly a matter of governmental concern in which each voters rights should be weighed as every other voters.
Warren E. Burger: Thank you. Thank you for your submission gentlemen. Case is submitted.